Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. 20160090449.
Nam et al. 20160090449 teaches the indolocarbazole novolac of chemical formula 2-6 (page 13) and chemical formula 2-7 (page 13).  See also synthesis examples 6 (1ff ) on page 19 and used in example 6 where the polymer is combined with solvents and coated on a wafer and baked at 400 degrees C for 2 minutes to form a hardmask/planarizing layer for the resist [0126,-0127,0136-0147]. The substituents of formulae 2-6 and 2-7,  Z11-Z13 can be hydroxy, alkoxy, halogen, C6-30 aryl, cycloalkenyl, alkylamine, arylalkyl, heteroalkyl, heterocycloalkyl, heteroaryl, alkylether, arylalkylether or haloalkyl [0078]. Indolocarbazoles or shown in the left column of page 10., including the second indolocarbazole skeleton having the structure:


    PNG
    media_image1.png
    100
    192
    media_image1.png
    Greyscale
where R1 and R2 are hydrogen, hydroxy, O, methoxy, ethoxy, halogen, a C6-30 aryl group or a combination of these [0053], a,b and c can be 0,1,2 and Z1-Z3 can be hydroxy, methoxy, ethoxy, halogen, a substituted or unsubstituted C6-30 aryl group, a C3-30 cycloalkenyl group, a C1-20 alkylamine group, a C7-20 arylalkyl group, a C1-20 heteroalkyl group, a C2-30  heterocycloalkylgroup, a C2-30 heteroaryl group, a C1-4 alkylether group, a C7-20 arlalkylene, a C1-30 haloalkyl group or a combination of these [0054-0055].  These are polymer of formula 1 at [0047], where A3 is of group 2 [0055] where Y1 and Y2 are C6-30 aryl groups including phenyl, naphthalene, anthracene, pyrene and fluorene-containing moieties [0055-0075]. The addition of crosslinking agents is disclosed [0087].  The addition of thermal acid generators is disclosed [0088]. Resist exposure and etching are disclosed at [0089-0092], including coating the polymer on a silicon wafer (they call it a hardmask), heating that layer, adding a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer). 
It would have been obvious to one skilled in the art to modify the polymer used in the process of example 6 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
having an indolocarbazole skeleton and a pyrene
by using the second indolocarbazole skeleton in the left column of page 10, in place of that used (the third indolocarbazole skeleton) and where the central phenyl ring second indolocarbazole skeleton is substituted with two phenyl (C6 aryl) groups based upon the Z3 being unsubstituted C6-30 aryl and c being 2 and a and b are 0 as discussed at [0054-0055,0078-0079] of Nam et al. 20160090449 with a reasonable expectation of forming a useful resist underlayer composition.  (this addresses the polymer segment of formula 1-1) and to coat this on the substrate, overcoat this with a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer) as discussed at [0089-0092]

Alternatively it would have been obvious to one skilled in the art to modify the polymer used in the process of  example 6 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
having an indolocarbazole skeleton and a pyrene


by using the second indolocarbazole skeleton in the left column of page 10, in place of that used (the third indolocarbazole skeleton) and where the central phenyl ring second indolocarbazole skeleton is substituted with two phenyl (C6 aryl) groups based upon the Z3 being unsubstituted C6-30 aryl and c being 2 and a and b are 0 as discussed at [0054-0055,0078-0079] of Nam et al. 20160090449 and replacing the pyrene with phenyl based upon the equivalence of these as part Y1 of A3 at [0009,0014,0021] with a reasonable expectation of forming a useful resist underlayer composition.  (this addresses the polymer segment of formula 1-2) and to coat this on the substrate, overcoat this with a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer) as discussed at [0089-0092]


Alternatively it would have been obvious to one skilled in the art to modify the polymer used in the process of example 6 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
having an indolocarbazole skeleton and a pyrene


by using the second indolocarbazole skeleton in the left column of page 10, in place of that used (the third indolocarbazole skeleton) and where the central phenyl ring second indolocarbazole skeleton is substituted with two phenyl (C6 aryl) groups based upon the Z3 being unsubstituted C6-30 aryl and c being 2 and a and b are 0 as discussed at [0054-0055,0078-0079] of Nam et al. 20160090449 and replacing the pyrene with naphthalene based upon the equivalence of these as part Y1 of A3 at [0009,0014,0021] with a reasonable expectation of forming a useful resist underlayer composition.  (this addresses the polymer segment of formula 1-3) and to coat this on the substrate, overcoat this with a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer) as discussed at [0089-0092]

Alternatively it would have been obvious to one skilled in the art to modify the polymer used in the process of example 6 


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
having an indolocarbazole skeleton and a pyrene


by using the second indolocarbazole skeleton in the left column of page 10, in place of that used (the third indolocarbazole skeleton) and where the central phenyl ring second indolocarbazole skeleton is substituted with two phenyl (C6 aryl) groups based upon the Z3 being unsubstituted C6-30 aryl and c being 2 and a and b are 0 as discussed at [0054-0055,0078-0079] of Nam et al. 20160090449 and replacing the CH-pyrene with fluorene based upon the equivalence of these as A3 at [0009,0014,0021] where the pyrene is Y1 with a reasonable expectation of forming a useful resist underlayer composition.  (this addresses the polymer segment of formula 1-5) and to coat this on the substrate, overcoat this with a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer) as discussed at [0089-0092]

Further: with respect to claim 14, it would have been obvious to add a crosslinker to the composition of examples 6 based upon the direction at [0087]. 
With respect to claim 15, it would have been obvious to add an acid generator to the composition of examples 6 based upon the direction at [0088]. 
	 
The applicant asserts that the Nam teaches a wide variety of polymers.  The examiner agrees, but has pointed to polymers of synthesis example 6 (1ff ) on page 19 and used in example 6 which has the structure:


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
which is significantly closer in structure to the claimed invention than the polymer used in the comparative examples (reproduced below) and argued.


    PNG
    media_image3.png
    172
    375
    media_image3.png
    Greyscale

The applicant is invited to provide evidence comparing the claimed invention with that of the polymer 1ff, which is the closest prior art.  It is not clear why the asserted comparative example represents a comparison which is equal or preferable to a direct comparison with the prior art polymer identified above.
The applicant asserts that the patent office is attempting to whittle down, the teachings of Nam et al. 20160090449 to the embodiment of polymer 6.  The examiner disagrees, pointing out that the rejection clearly discusses other portions of Nam et al. 20160090449.  The examiner in identifying example 6 is carrying out his duty to identify the closest prior art and the most relevant sections of the reference.  These similarity of example 6  (polymer Iff) and an exemplified polymer (formula 1-1) of the instant specification is clear from the structures.


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
         
    PNG
    media_image4.png
    178
    245
    media_image4.png
    Greyscale



The equivalence between the indolocarbazole structure of formula Iff at [0115] (third indolocarbazole in left column of page 10, fourth structure in left column) of and its structural isomer (second indolocarbazole in the left column of page 10, third structure in left column):

    PNG
    media_image5.png
    99
    194
    media_image5.png
    Greyscale
 which provides a reasonable expectation of success in forming a polymer useful in forming underlayer compositions.  The applicant argues that the examiner ignores the poor etch rates of the polymer of example 6.  The reference clearly evidences the etch resistance in table 1 at [0140], which is 24.2 Angstroms/min for CHF3/CF4 and an etch rate of 25.1 Angstroms/min using N2/O2 and are described as sufficient etch resistance at [0141]. Table 2 evidences improved planarization and gap-fill characteristics [0145-0146].  The applicant argues that the comparative data present in the specification serves to evidence the unexpected results of the claimed invention.  The applicant has not made it clear why the comparative data of the instant application using polymer with the structure

    PNG
    media_image6.png
    153
    239
    media_image6.png
    Greyscale
 with a carbazole backbone is equal or preferable to a direct comparison with the polymer Iff which has an indolocarbazole group backbone.  

    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
 and is structurally similar to 
    PNG
    media_image7.png
    211
    290
    media_image7.png
    Greyscale
, which is an exemplified polymer at [0050] of the prepub of the instant application (21080356732) and recited in claim 12.

The applicant is invited to provide declaration data comparing against the closest prior art, which is the polymer of Iff of Nam et al. 20160090449 and composition including it together with claims commensurate in scope with the showing. There is no evidence that the polymer used in the comparative example in the specification represents an equal or preferable comparison to a direct comparison with the polymer Iff identified as the closest prior art.

In the arguments of 10/7/2021, the applicant argues that the examples with the best performance in Nam et al. are examples 2 and 5.  This may be the case, but example 6 is clearly inventive and has a chemical structure most similar to that of the claimed polymer underlayer as is includes both a pyrene moiety and an indolocarbazole moiety.  The differences in the chemical structure are the position and orientation of the indole relative to the carbazole and the presence of the two phenyl groups (both of which are modification considered obvious).  The structures of inventive polymer Iff used in example 6 and polymer segment 1-1 are reproduced below and the similarities in their chemical structure are clear.


    PNG
    media_image2.png
    228
    259
    media_image2.png
    Greyscale
               
    PNG
    media_image7.png
    211
    290
    media_image7.png
    Greyscale


While there may be a large genus disclosed, Nam et al. only synthesizes 10 polymers, which is not a large genus and the examiner has chosen the polymer having the most chemically similar structure as a starting point for the obviousness rejection.  Example 6 clearly represent the closest prior art as the other 9 exemplified polymers of Nam et al. do not include both a pyrene and indolocarbazole group.   The polymer segment of formula 1-1 recited in claims 1 and 11 clearly include a pendant pyrene group (CH-pyrene) and an indolocarbazole group.  The identified examples 2 and 5 do not include an indolocarbazole group in the polymer structure and therefore cannot reasonably be considered closer prior art examples than the polymer of example 6. Polymer Iff used in example 6, however clearly includes a pendant pyrene group (CH-pyrene) and an indolocarbazole group and is chemically the most similar to any of the formulae 1-1 to 1-5 recited in the claim.  While Nam et al. does not exemplify a polymer with the two phenyl groups in the 10 polymers exemplified, the use of the indolocarbazole structure 
    PNG
    media_image8.png
    91
    183
    media_image8.png
    Greyscale
 is taught at page 10 [0051] and the Z3 can be phenyl which is a C6 aryl group among the C6-20 aryl groups [0054] and c can be 2 and a and b can be 0 based upon the 0-2 taught at [0055].  The applicant should consider the portion of polymer segment Iff circled in the structure immediately below.   

    PNG
    media_image9.png
    224
    313
    media_image9.png
    Greyscale

Given that the alternative indolocarbazole structure and the use of C6 (phenyl) substituents are taught in Nam et al., there is a reasonable expectation of forming a useful resist underlayer composition.
The applicant argues that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). As the Nam et al. reference clearly teaches the alternative indolocarbazole structure and the use of C6 (phenyl) substituents as part of the polymer used in the resist underlayer prior to the filing of the instant application, no impermissible hindsight was used.

The examiner notes that example 6 of Nam et al. 20160090449 teaches the etch rates of films of polymer Iff coated and baked at 400 degrees C for 2 minutes as having bulk etch rates of 24.2 angstroms/sec over a 100 second period with a CHF3/CF4 plasma and 25.1 angstroms/sec over a 100 second period with a N2/O2 plasma in table 1 [0137-0141].  This is similar to the data in table 2 of the instant specification where the underlayer of examples 1,2,3 and 4 are coated, dried for 60 seconds at 400 degrees and dry etched with CF4 and the etch rate reported as a ratio of the etch rate of a KrF resist.  It may be that the applicant has relevant data where the etch rate in CHF3/CF4 was performed and the actual etch rate measured, This data could be used in a declaration to evidence unexpected results.  The examiner was not able to find a Samsung assigned reference discussing planarization using an underlayer where the topography of the patterned silicon wafer substrate reported the width and depth of the features/holes. The closest is Kwon et al. 20170008843 where the aspect ratio of the ratio of the pattern is either 1:2 or 1:10 (see table 4 and associated text). 

In the response of 2/11/2022, the applicant argues that Nam et al. 20160090449 alone or in combination with Shinjo et al. 20140235060 render the claimed process obvious.  The examiner points out that the composition of example 6 of Nam et al. 20160090449 is coated on a silicon wafer to a thickness of 200 or 400 nm and baked at 400 degrees C for 2 minutes [0138-0141,0142-0145], thereby meeting the recited applying and baking steps. The difference is the particular polymer used.   The polymer used in example 6 (reproduced abve) uses the skeleton e 

    PNG
    media_image10.png
    97
    220
    media_image10.png
    Greyscale
 which is an isomer of 
    PNG
    media_image11.png
    93
    195
    media_image11.png
    Greyscale
, which is  the skeleton used in the claimed polymer (see claim 1 of Nam et al.) which recited c can be 2 and Z3 can be a C6 aryl group (phenyl). The Y1 groups can be phenyl, naphthyl, anthracenyl, or pyrene (see Nam claim 3) or other C6-30 aryl groups (claim 1) or a fluorene 
    PNG
    media_image12.png
    82
    144
    media_image12.png
    Greyscale
 can be bound directly to the skeleton (claim 1). These modification are clearly described in the references in the portions cited in the statement of rejection.  The comparative data in the instant specification is not persuasive as the polymer used does not represent a comparison which is equal or preferable to a direct comparison with the prior art. The applicant is invited to provide declaration data to support an argument of unexpected results. As the teachings in the reference were available as prior art at the time of the filing of the instant application, the use of those teachings is not improper hindsight. The examiner in the rejection points to example 6 as the closest prior art, noting that the identification of the closest prior are is part of the examination process.



	In response to the arguments of 5/6/2022 and 4/28/2022, the examiner points out that Nam et al. clearly describes the planarization function of the layer with respect to figure 1 and the indolylcarbazole moiety of the claims is taught in the left column of page 10. The rejection relies upon Nam et al. as the primary reference and the applicant has not shown that the comparative example is equal to or preferable to a direct comparison using the exemplified polymer identified as the closest in structure to that recited in the claims (the indolylcarbazole moiety/core is an isomer of that recited in the claims). The examiner suggests a declaration as a means to evidence unexpected results. As discussed in the interview, a declaration could evidence unexpected results which are sufficient to overcome all of the rejections of record.


Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. 20160090449, in view of over Shinjo et al. 20140235060.
Shinjo et al. 20140235060 teaches the high MW compound of synthesis example 4 (formula 6-2) [0100-0101]. The carbazole-dicyclopentadiene-carbazole linkage is held to meet A in the claim. This polymer is combined with a crosslinker, acid generator and surfactant to form the resist underlayer of example 4 [0107].  The resist underlayer of example 4 is coated upon a substrate and characterized [0109-0117]. The addition of crosslinking agents is disclosed [0061-0069].  The addition of acid generators is disclosed [0070-0071]. Resist exposure and etching are disclosed at [0083-0089]. A hardmask can be formed between the resist and the underlayer [0090-0093]. The addition of other polymers to the underlayer composition including polyacrylic acid esters (polyacrylates), polymethacrylic acid esters (polymethacrylates), polyacrylamides, polymethacrylamides, polyvinyl polymers, polystyrene, polymaleimide, polymaleic acid anhydride and polyacrylonitrile in amounts of up to 30 wt% of the polymer content is disclosed [0051-0052]. 
It would have been obvious to one skilled in the art to modify the processes of using the rendered obvious by Nam et al. 20160090449 by adding a silicon oxynitride layer as the  (hardmask, silicon containing) layer between the resist and underlayer and etching appropriately based upon the teachings of Shinjo et al. 20140236060 and/or adding other polymers, such as polyacrylic acid esters (polyacrylates), polymethacrylic acid esters (polymethacrylates), polyacrylamides, polymethacrylamides, polyvinyl polymers, polystyrene, polymaleimide, polymaleic acid anhydride and polyacrylonitrile in amounts of up to 30 wt% of the polymer content of the underlayer based upon the direction at [0051-0052] of Shinjo et al. 20140235060.
The examiner notes that the process is similar to the teachings in Nam et al. at [0089-0092], which describes coating the polymer on a silicon wafer (they call it a hardmask), heating/baking that layer, adding a silicon containing layer (hardmask of claims), coating the resist in the silicon layer, exposing the developing the resist, etching the silicon layer, etching the layer with the polymer and then etching the underlying substrate (material layer). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 3, 2022